DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 7/29/2022.
	Claims 1-3, 5-12, 14-20 were amended. Claims 4, and 13 were canceled. Claims 21-22 were added.
	Claims 1-3, 5-12, 14-22 as renumbered 1-20 are allowed.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-12, and 14-22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, retrieving indexing of file content associated with a tenant of an application or service; generating a plurality of data shards usable for training of an artificial intelligence classifier, wherein each of the plurality of data shards comprises a plurality of indexes from the indexing of the file content that are representative of a randomized sampling of the file content associated with the tenant; generating a processing queue that groups generated data shards for processing during execution of rounds of training of the artificial intelligence classifier, wherein the processing queue prioritizes the plurality of data shards as a first grouping that is processed during a round of training of the artificial intelligence classifier; pre-loading, prior to executing of the training of the artificial intelligence classifier, the plurality of data shards into a memory of a computing device that is configured to execute the training of the artificial intelligence classifier, wherein the pre- loading propagates the plurality of data shards together as the first grouping for training of the artificial intelligence classifier; and reading, from the memory, the plurality of data shards during executing of the training of the artificial intelligence classifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arandia et al. 11164266 related to projection of water providing entities from loss due to environmental event.
Deshpande et al. 20210192281 management of indexed data to improve content retrieval processing.
Mills et al. 10902329 related to text random rule builder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 25, 2022